UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1632


YURI J. STOYANOV,

                Plaintiff - Appellant,

          v.

CHARLES BEHRLE, Individually and in his Official Capacity as
the Head of the Carderock Division; GARY M. JEBSEN,
Individually and his Official Capacity as the Head of Code
70; KEVIN M. WILSON, Individually and in his Official
Capacity as the Head of Code 74; BRUCE CROCK, Individually
and in his Official Capacity as the Head of Code 743; DAVID
CARON, Individually as in his Official Capacity as Assistant
Counsel Code 39; RAY MABUS, Secretary of the Navy; JOSEPH
VIGNALI, Individually and in his Official Capacity as the
Head of Code 7207; CIRO MINOPOLI, Individually and in his
Official Capacity as the Head of Code 75; ROGER FORD,
Individually and in his Official Capacity as the Head of
Code 7014; GARTH JENSEN, Individually and in his Official
Capacity as the Deputy Head of Code 70; DONALD CLARK,
Individually and in his Official Capacity as the Head of
Code 713; SUZANNE D. FRIEDMAN, Individually and in her
Official Capacity as Acting Head of Code 30; CHARLES
GIACCHI, Individually and in his Official Capacity as the
Technical Director of NSWC; ARCHER MACY, Individually and in
his Official Capacity as the Head of Naval Surface Warfare
Center,

                Defendants – Appellees,

          and

DONALD C. WINTER, Secretary of the Navy,

                Defendant.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, Chief District
Judge. (1:07-cv-01953-DKC)


Submitted:   September 24, 2013        Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yuri J. Stoyanov, Appellant Pro Se.      John Walter Sippel, Jr.,
Assistant United States Attorney,       Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           Yuri J. Stoyanov appeals the district court’s order

granting   Defendants’    summary    judgment    motion   on   his   several

federal and state law claims against them, and its order denying

his motion for reconsideration and his self-styled “Motion to

Investigate Fraud in 3/15/13 Order and Memorandum Opinion and

Delay in Sending Until 2 May 2013[.]”             We have reviewed the

record and find no reversible error.        Accordingly, we affirm the

district court’s orders.        See Stoyanov v. Behrle, No. 1:07-cv-

01953-DKC (D. Md. March 15, 2013; May 15, 2013).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      3